Citation Nr: 1428262	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for ischemic heart disease.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection and assigned a noncompensable evaluation.  During the pendency of the appeal, a February 2012 Decision Review Officer Decision assigned a 10 percent initial evaluation, effective the entire appeal period.  

As discussed in greater detail below, the Board notes that the record raises the issue of entitlement to a TDIU, to include on an extraschedular basis.  Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review indicates that this claim requires additional development.  The current medical evidence of record is inconsistent as to the severity of the Veteran's ischemic heart disease.  In addition, based on comments in the actual reports, two of the stress examinations appear to have been of less than optimal quality.  

The Board first points out that during an April 2013 hearing before the undersigned Veterans Law Judge, the Veteran was adamant that he will not undergo another exercise stress test due to health fears.  

The current record reveals that the Veteran's last exercise stress test was conducted in April 2005 by VA.  The report notes that the study was technically very difficult due to limited acoustic access, and the echocardiographic imaging was quite limited.  The left ventricular ejection fraction was estimated at 56 percent.  The overall impression was that the ejection fraction was in the range of 45 percent.  The report notes that there was no echocardiographic evidence of stress-induced ischemia in limited views.  

The report of a July 2010 VA examination provides that the Veteran's heart size was normal, as determined by x-ray.  

The report of a December 2012 VA examination notes that, based on the Veteran's responses, the Veteran had dyspnea (but not fatigue, angina, dizziness or syncope) at an activity level of >7-10 METs.  There was no evidence of cardiac hypertrophy or dilation, although no recent diagnostic tests were indicated.  

A January 2013 private nuclear Stress Echocardiography Report, requested by the Veteran's VA physician, relates that the resting echocardiography of the Veteran was technically difficult.  The Veteran had an overall [left ventricular] ejection fraction of about 60 percent and grade 1 left ventricular diastolic dysfunction.  There was no echocardiographic evidence of coronary ischemia induced by dobutamine.  The Board observes that the ejection fraction of 60 percent is similar to an ejection fraction of 60-70 percent, dated in 2003 before service connection was granted.  The 2003 report relates that there was concentric hypertrophy of the left ventricle.  

The Board has a duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision".  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001); see also 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

As noted above, the claim for a TDIU, to include on an extraschedular basis, is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  In this regard, the Veteran stated during his hearing that his heart condition was not the cause of his retirement.  The December 2010 VA examination report observes that the Veteran's heart condition did not affect ability to work.  On the other hand, the July 2010 VA examination report observes that the Veteran retired due to heart disease dyspnea.  The report also says that the Veteran's heart condition did have effects on his occupational activities.    

Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In addition, the proper adjudication of this claim requires a VA opinion to address the effect of the Veteran's service-connected disabilities on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

The Veteran's combined rating is currently does not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10(2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension. 

The Board also notes that the Veteran has not received notice as to the information and evidence required for a claim for a TDIU.    

During his hearing, the Veteran testified that his heart treatment was provided by VA at the Missoula VA Clinic, and occasionally by the VA facility at Helena, Montana (most likely the Fort Harrison, Montana, VA Medical Center (VAMC)).  However, the most recent VA treatment record before Board is dated November 16, 2010, and was generated by the Fort Harrison VAMC.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2013).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA medical records, to include those from the Missoula, Montana, VA Community Based Outpatient Clinic of any date and those from any VA facility dated after November 16, 2010.

2.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected ischemic heart disease.  The examination should contain a nuclear stress test.  The claims file and all relevant records from the Veteran's eFolders 1must be made available to the examiner.  

(a)  In addition to providing current findings, the examiner is asked to:

(i) address any inconsistencies as to the severity of the Veteran's ischemic heart disease in the relevant physical findings set forth in the April 2005 VA Exercise Stress Echo Report, July 2010 VA examination report, December 2010 VA examination report and January 2013 nuclear Stress Echocardiography Report; and

(ii) provide an opinion as to which, if any, report and findings most accurately describe the symptoms and effects of the Veteran's disability during that time. 

(b) Following a review of the relevant medical evidence in the record and the medical history (including that set forth above), the examiner is asked to: 

(i) identify and describe any exceptional or unusual disability picture that exists as a result of the Veteran's service-connected ischemic heart disease; and 

(ii) provide an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's service-connected ischemic heart disease, either singly or with other service-connected disabilities (posttraumatic stress disorder and abdominal scars), renders him unable to secure and follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete rationale for all opinions expressed must be provided.  

4.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

5.   Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



